Case: 4:16-cv-01631-JAR Doc. #: 190 Filed: 06/09/21 Page: 1 of 4 PageID #: 5401




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


PHYLLIS SCHLAFLY REVOCABLE                       )
TRUST, et al.,                                   )
                                                 )
               Plaintiffs,                       )
                                                 )
               v.                                )   No. 4:16-CV-01631-JAR
                                                 )
ANNE CORI, et al.,                               )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendant Eagle Forum’s motion for protective order.

(Doc. No. 180). Eagle Forum seeks to quash Plaintiffs’ Notice of Videotaped Deposition of the

Corporate Representative of Defendant Eagle Forum. The motion is fully briefed and ready for

disposition.

Discussion

       On May 11, 2021, Plaintiffs’ counsel sent an email to Defendants seeking to depose

Colleen Holcomb, the president of Eagle Forum, between May 26 and May 29. The next day,

Defendants’ counsel proposed a tentative briefing schedule which set May 25, 2021 as the date

for the deposition of Eagle Forum’s corporate representative. Plaintiffs sent a notice of

deposition specifying the topics and setting the date of the deposition for May 25 on Friday, May

21. The notice ordered Eagle Forum’s designee to “produce documents and testify on [Eagle

Forum’s] behalf concerning” twenty matters. Id. at 2-5.

       On May 24, 2021, Plaintiffs’ counsel took Anne Cori’s deposition via Zoom. The

deposition began around 10:15 in the morning and did not end until 6:00 p.m. That day, around
Case: 4:16-cv-01631-JAR Doc. #: 190 Filed: 06/09/21 Page: 2 of 4 PageID #: 5402




1:00 p.m., Defendants sent a meet and confer letter to discuss alleged defects with the deposition

of Eagle Forum’s corporate representative. Defendants’ counsel did not mention the dispute

during Anne Cori’s deposition and Plaintiffs’ counsel did not read the email until after the

deposition concluded. Around 4:00 p.m., during Anne Cori’s deposition, Eagle Forum filed this

motion for a protective order seeking to quash the deposition, (Doc. No. 181), and did not appear

the next day. (Doc. No. 185 at 8).

       Eagle Forum moves to quash the deposition of its corporate representative because 1) the

notice is untimely, 2) Plaintiffs improperly attempted to designate Colleen Holcomb as Eagle

Forum’s corporate representative, and 3) Plaintiffs’ document requests are untimely and

unauthorized.

       Eastern District Local Rule 3.04(A) provides with respect to motions concerning

discovery and disclosure:

       The Court will not consider any motion relating to discovery and disclosure
       unless it contains a statement that movant’s counsel has conferred in person or by
       telephone with the opposing counsel in good faith or has made reasonable efforts
       to do so, but that after sincere efforts to resolve their dispute, counsel are unable
       to reach an accord. This statement also shall recite the date, time and manner of
       such conference, and the names of the individuals participating therein, or shall
       state with specificity the efforts made to confer with opposing counsel.

E.D. Mo. L.R. 3.04(A).

       Eagle Forum made no effort whatsoever to confer in person or by telephone. Instead, it

sent a single email on May 24, 2021, mere hours before filing a motion for a protective order.

Eagle Forum claims it should be excused from the requirements of Local Rule 3.04(A) because

of the brief time period between the notice of deposition and the date of the deposition. Under

these circumstances, Eagle Forum’s failure to meet and confer will not be excused.
Case: 4:16-cv-01631-JAR Doc. #: 190 Filed: 06/09/21 Page: 3 of 4 PageID #: 5403




       Defendant Anne Cori’s deposition occurred the same day Eagle Forum filed its motion,

between the hours of 10:15 a.m. and 6:00 p.m. Not only did Eagle Forum’s counsel have every

opportunity to bring up the dispute with opposing counsel that day, they were also aware that

Plaintiffs’ counsel was unlikely to read and respond to the email before they filed this motion for

a protective order. If Eagle Forum’s counsel had brought up the dispute in person, at the very

least they would have discovered that Plaintiffs do not seek extensive documents covering

twenty subjects as a part of the deposition. 1 Accordingly, the Court will deny Eagle Forum’s

motion.

       Although the Court will not reach the merits of the motion, it will address an issue

underlying the parties’ briefs. There appears to be some confusion as to whether non-parties such

as Colleen Holcomb may be deposed during Phase I of discovery. Although the Case

Management Order states that “[d]epositions of parties or their Rule 30(b)(6) representatives

shall be completed no later than May 30, 2021,” 2 it also allows the parties to take up to six

depositions in the first phase of discovery. (Doc. No. 177 at 2). Plaintiffs may depose a non-party

as part of their Phase I discovery.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant Eagle Forum’s motion for protective order

[180] is DENIED.




1
  Plaintiffs clarified that the only documentation they requested the deponent bring is “calendars
and datebooks and any documents reviewed by the witnesses to prepare for the deposition.”
(Doc. No. 187 at 5).
2
  The parties specified that depositions of parties and their Rule 30(b)(6) representatives should
be completed by May 30, 2021 in the Joint Scheduling Plan. (Doc. No. 176 at 5). A deadline for
depositions of non-parties is not specified in either the Case Management Order or the Joint
Scheduling Plan.
Case: 4:16-cv-01631-JAR Doc. #: 190 Filed: 06/09/21 Page: 4 of 4 PageID #: 5404




       IT IS FURTHER ORDERED that the deadline for the deposition of Defendant Eagle

Forum’s corporate representative shall be extended to June 16, 2021.

Dated this 9th day of June, 2021.




                                               JOHN A. ROSS
                                               UNITED STATES DISTRICT JUDGE
